Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Speier on 2/2/2022.

The application has been amended as follows: 


IN THE CLAIMS:


1-84.	(Canceled)


(a) contacting Cannabis sativa, Cannabis indica, or a combination thereof, with carbon dioxide as the sole supercritical fluid solvent, at a pressure of 800 psi-2800 psi, at a temperature of 25°C -54 °C, for a period of time of 0.5 hours-14 hours, to provide an enriched extract of Cannabis sativa, Cannabis indica, or combination thereof; and
(c) removing the supercritical carbon dioxide from the extract;
wherein the (a) contacting of the Cannabis sativa, Cannabis indica, or a combination thereof, with the supercritical carbon dioxide and then the (b) removing the supercritical carbon dioxide, is carried out two or more times, such that the process is a supercritical carbon dioxide fluid extraction;
wherein a first supercritical carbon dioxide fluid extraction is carried out such that (i) the contacting of the Cannabis sativa, Cannabis indica, or a combination thereof, with the supercritical carbon dioxide, is carried out at a pressure of 800 psi-1,200 psi, at a temperature of 25°C -35 °C, for a period of time of 0.5 hours-2.5 hours, to provide a first extract enriched with terpenes; 
wherein a second supercritical carbon dioxide fluid extraction is carried out such that (ii) the contacting of the Cannabis sativa, Cannabis indica, or a combination thereof, with the supercritical carbon dioxide, is carried out at a pressure of 2,000 psi-2,800 psi, at a temperature of 44°C -54 °C, for a period of time of 6 hours -14 hours, to provide an enriched extract of Cannabis sativa, Cannabis indica, or combination thereof, to provide a second extract enriched with cannabinoids; and
wherein the cannabinoids are selected from the group consisting of: cannabinol; cannabinolic acid; ∆9-tetrahydrocannabinol; ∆ (9)-tetrahydrocannabinolic acid; ∆ (9)-cannabidiol; ∆ (9)-tetrahydrocannabidiolic acid; ∆ (8)-tetrahydrocannabinol; ∆ (8)-tetrahydrocannabinolic acid; ∆ (8)-tetrahydrocannabidiol; ∆ (8)-tetrahydrocannabidiolic acid; ∆ (9)-tetrahydrocannabivarin; cannabigerol; cannabigerolic acid; cannabichromene; cannabichromenic acid; cannabicyclol; cannabicyclolic acid; and combinations thereof.

86.	The process of claim 85, wherein the first supercritical fluid extraction is carried out at a pressure of 1,000 psi-1,200 psi.

87.	The process of claim 85, wherein the first supercritical fluid extraction is carried out at a temperature of 37 °C -39 °C.

88.	The process of claim 85, wherein the first supercritical fluid extraction is carried out for a period of time of 1 hour -2 hours.

89.	The process of claim 85, wherein the first extract enriched with terpenes is purified employing a technique selected from the group consisting of chromatography, adsorption, crystallization, distillation, liquid-liquid extraction, filtration, fractional distillation, precipitation, recrystallization, lyophilization, sublimation, and combinations thereof.

90.	The process of claim 85, wherein the first extract enriched with terpenes is purified employing a technique selected from the group consisting of chromatography, adsorption, crystallization, distillation, liquid-liquid extraction, filtration, fractional distillation, precipitation, recrystallization, lyophilization, sublimation, and combinations thereof, such that the first extract enriched with terpenes after the purification comprises at least 85 wt.% terpenes.

91.	The process of claim 85, wherein the first extract enriched with terpenes is purified employing a technique selected from the group consisting of chromatography, adsorption, crystallization, distillation, liquid-liquid extraction, filtration, fractional distillation, precipitation, recrystallization, lyophilization, sublimation, and combinations thereof, such that the first extract enriched with terpenes after the purification comprises at least 98 wt.% terpenes. 

92.	The process of claim 85, wherein relative to the cannabis in step (a), the first extract enriched with terpenes includes a lower concentration of cannabinoids.

93.	The process of claim 85, wherein the terpenes are selected from the group consisting of: β-caryophyllene epoxide; mentha-1,8(9)-dien-5-ol; pulegone; limonene; limonene oxide; α-terpinene; terpinen-4-ol; carvacrol; carvone; 1,8-cineole; p-cymene; fenchone; pulegone-1,2 epoxide; 13-myrcene; and combinations thereof.

94.	The process of claim 85, wherein the second supercritical fluid extraction is carried out at a pressure of 2,300 psi -2,500 psi.

95.	The process of claim 85, wherein the second supercritical fluid extraction is carried out at a temperature of 48 °C -50 °C.

96.	The process of claim 85, wherein the second supercritical fluid extraction is carried out for a period of time of 8 hours -12 hours.

97.	The process of claim 85, wherein the second extract enriched with cannabinoids is purified employing a technique selected from the group consisting of chromatography, adsorption, crystallization, distillation, liquid-liquid extraction, filtration, fractional distillation, precipitation, recrystallization, lyophilization, sublimation, and combinations thereof.

98.	The process of claim 85, wherein the second extract enriched with cannabinoids is purified employing a technique selected from the group consisting of chromatography, adsorption, crystallization, distillation, liquid-liquid extraction, filtration, fractional distillation, precipitation, recrystallization, lyophilization, sublimation, and combinations thereof, such that the second extract enriched with cannabinoids after the purification comprises at least 85 wt.% cannabinoids.

99.	The process of claim 85, wherein the second extract enriched with cannabinoids is purified employing a technique selected from the group consisting of chromatography, adsorption, crystallization, distillation, liquid-liquid extraction, filtration, fractional distillation, precipitation, recrystallization, lyophilization, sublimation, and combinations thereof, such that the second extract enriched with cannabinoids after the purification comprises at least 95 wt.% cannabinoids. 

100.	The process of claim 85, further comprising removing the supercritical fluid solvent from the second extract enriched with cannabinoids.

101. 	 The process of claim 85, wherein the second extract enriched with cannabinoids comprises at least about 65 wt.% cannabinoids.

102. 	 The process of claim 85, wherein relative to the cannabis in step (a), the second extract enriched with cannabinoids includes a lower concentration of terpenes.

103. 	 The process of claim 85, wherein the cannabinoids are selected from the group consisting of: ∆9-tetrahydrocannabinol; ∆(9)-cannabidiol; ∆(8)-tetrahydrocannabinol; ∆(8)-tetrahydrocannabidiol; cannabigerol; and combinations thereof.

104.	The process of claim 85, wherein the terpenes are selected from the group consisting of: β-caryophyllene epoxide; mentha-1,8(9)-dien-5-ol; pulegone; limonene; limonene oxide; α-terpinene; terpinen-4-ol; carvacrol; carvone; 1,8-cineole; p-cymene; fenchone; pulegone-1,2 epoxide; 13-myrcene; and combinations thereof; and wherein the cannabinoids are selected from the group consisting of: ∆9-tetrahydrocannabinol; ∆(9)-cannabidiol; ∆(8)-tetrahydrocannabinol; ∆(8)-tetrahydrocannabidiol; cannabigerol; and combinations thereof.







The following is an examiner’s statement of reasons for allowance:   the closest prior art is US 2004/0049059, see abstract, which does not teach the specifically claimed process of two separate fractionations of the cannabis extracts and at the claimed temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655